UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-34112 Energy Recovery, Inc. (Exact name of registrant as specified in its charter) Delaware 01-0616867 (State of Incorporation) (IRS Employer Identification No.) 1717 Doolittle Drive San Leandro, CA 94577 (Zip Code) (Address of Principal Executive Offices) (510) 483-7370 (Telephone No.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes £ No R As of November 2, 2011, there were52,644,546 shares of the registrant’s common stock outstanding. -1- ENERGY RECOVERY, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 35 Signatures 36 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) ENERGY RECOVERY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data and par value) (unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $48 and $44 at September 30, 2011 and December 31, 2010, respectively Unbilled receivables, current Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Restricted cash, non-current Property and equipment, net Goodwill Other intangible assets, net Other assets, non-current 2 19 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Income taxes payable 21 13 Accrued warranty reserve Deferred revenue, current Current portion of long-term debt Current portion of capital lease obligations 98 Total current liabilities Long-term debt — 85 Capital lease obligations, non-current 24 Deferred income taxes Deferred revenue, non-current Other non-current liabilities Total liabilities Commitments and Contingencies (Note 8) Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized; no shares issued or outstanding — — Common stock, $0.001 par value; 200,000,000 shares authorized; 52,643,129 and 52,596,170 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 53 53 Additional paid-in capital Notes receivable from stockholders ) ) Accumulated other comprehensive loss ) ) Retained earnings (accumulated deficit) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited Condensed Consolidated Financial Statements. 3 ENERGY RECOVERY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net revenue $ Cost of revenue Gross profit Operating expenses: General and administrative Sales and marketing Research and development Amortization of intangible assets Restructuring charges — — Total operating expenses Loss from operations ) Interest expense (5 ) Other non-operating income (expense), net ) 78 ) Loss before income taxes ) Provision for (benefit from) income taxes ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share See accompanying notes to unaudited Condensed Consolidated Financial Statements. 4 ENERGY RECOVERY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal of fixed assets 75 — Interest accrued on notes receivables from stockholders (1
